Order filed January 26, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00836-CV
                                       ____________

              DAVID W. WILLIAMS AND DEBORAH C. WILLIAMS, Appellants

                                                V.

                   AMEGY BANK NATIONAL ASSOCIATION, Appellee


                           On Appeal from the 125th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-74908

                                          ORDER

       Appellants’ brief was due January 6, 2012. No brief or motion for extension of time has
been filed.
       Unless appellants submit a brief to the clerk of this court on or before February 23,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM